Citation Nr: 0521653	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00 02-220	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for generalized 
arthralgia, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
July 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a rating 
higher than 20 percent for generalized arthralgia.  He filed 
a timely appeal.

In March 2001, the Board remanded the claim to the RO for 
further development and consideration.  Specifically, the 
Board directed the RO to obtain additional medical records, 
request additional information from the veteran, and to 
schedule him for a VA examination to determine whether any 
current joint disability that he had was attributable to his 
service-connected generalized arthralgia.  In July 2002, the 
RO issued a supplemental statement of the case (SSOC) 
continuing the 20 percent rating.

Unfortunately, the November 2002 and May 2003 VA examinations 
that were scheduled pursuant to the Board's March 2001 remand 
directives were not sufficient to correctly evaluate the 
veteran's disability.  So, in October 2003, the Board once 
again remanded the claim to the RO.  The Board directed that 
another VA examination be scheduled so the examiner could 
provide a correct diagnosis(es) of all joint pathology 
present, and provide an opinion as to whether these were 
attributable to the veteran's service-connected generalized 
arthralgia.  After the veteran was reexamined, as requested, 
received a letter concerning the Veterans Claims Assistance 
Act (VCAA), and submitted other evidence, the RO issued 
additional SSOCs in February and March 2005, again continuing 
the 20 percent rating.  The RO then returned the case to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  The veteran's generalized arthralgia is manifested by 
pain in his left knee with only slight limitation of motion 
- from 0 degrees of extension to 130 degrees of flexion 
(normal being from 0-140 degrees); there is no objective 
clinical indication of additional functional impairment, 
above and beyond this, due to painful motion, instability or 
premature fatigue on repetitive testing.

2.  The veteran experiences degenerative pain in numerous 
other joints, but the weight of the medical evidence 
indicates this additional pain and associated symptoms are 
unrelated to his service-connected arthralgia and, therefore, 
cannot be considered as part and parcel of it for rating 
purposes.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the generalized arthralgia.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5002, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in October 
2001, February 2004, and again in October 2004.  These 
letters provided him with notice of the evidence needed to 
support his claim that was not on record at the time of the 
letters, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  These 
letters satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but it 
did not include the specific language of the "fourth 
element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA letters did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
letters requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

Since the VCAA was not enacted until November 2000, obviously 
the notices could not and did not precede the initial RO 
adjudication in December 1998.  So they did not comply with 
the requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, again, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)

The VCAA notices mentioned provided the veteran with ample 
opportunity to respond before VA readjudicated his claim and 
issued SSOCs in February and March 2005, wherein the RO 
addressed any additional evidence that had been received 
since its December 1998 decision in question, the SOC, and 
the prior July 2003 SSOC.

The veteran has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  Indeed, 
after receiving the February 2005 SSOC, the veteran responded 
that he was waiving his right to wait an additional 60 days 
before returning his case to the Board, to allow him to 
submit additional evidence and/or argument.  He indicated 
that he wanted his appeal returned to the Board, immediately, 
for a decision.  And in response to the March 2005 SSOC, 
his representative also did not mention any additional 
evidence that needed to be obtained when submitting a June 
2005 Statement (VA Form 646) and a July 2005 Informal Hearing 
Presentation.  So under these circumstances, and given the 
Board's March 2001 and October 2003 remands for additional 
development, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

With respect to the VCAA letters of October 2001 and February 
2004, the veteran was requested to respond within 60 days.  
But the letters also informed him that he could take up to 
one year to respond without jeopardizing the potential 
effective date for compensation - should, in fact, VA 
ultimately grant his claim.  The October 2004 VCAA letter did 
not stipulate a time limit in which to respond.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's pertinent service medical records 
(SMRs) were already on file.  His VA outpatient treatment 
(VAOPT) records were obtained along with treatment records 
from the U.S. Air Force (USAF) Clinic and Naval Hospital 
in Charleston, South Carolina.  Private medical records were 
obtained from Lowcountry Orthopaedics and Sports Medicine, 
Trident Regional Medical Center, Summerville Medical Center, 
Dr. Schuster, and Dr. Scheer.  In addition, as mentioned, the 
veteran was scheduled for VA examinations in March 2002, 
May 2003, and most recently in October 2004 to obtain medical 
opinions concerning the merits of his claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has not indicated 
that he has any additional relevant information or evidence 
to submit, or which needs to be obtained.  Furthermore, 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

A May 1966 clinical record from the USAF Hospital at Maxwell 
Air Force Base (AFB) indicates X-rays of the veteran's 
shoulders, hands, knees and spine were all within normal 
limits.  However, another doctor indicated a very slight 
suggestion of subchondral sclerosis of the sacro-iliac joint, 
which was possibly a sign of early Marie-Strumpell arthritis.  
A May 1966 Medical Board Report indicates a diagnosis of 
"severe arthralgias throughout most of the large joints and 
back, with evidence of subchondral sclerosis of sacro-iliac 
joint, very suggestive of early Marie-Strumpell arthritis." 
In July 1966, the veteran was relieved from active duty based 
on this physical disability.

The report of an August 1966 Special Orthopedic Examination 
indicates the veteran developed pain in his right shoulder in 
May 1965, which increased in severity and involved several 
joints in his back.  All tests were negative with the 
exception of early sclerosis of the sacro-iliac joints and 
some elevation of uric acid.  Since then, he continued to 
have periodic pains, stiffness and swelling most of his 
larger joints and his lower spine.  He was diagnosed with 
generalized arthralgia and possible early rheumatoid 
arthritis.  

In November 1967, the USAF Physical Evaluation Board noted 
the diagnosis was "arthritis, multiple joints, etiology 
unknown, possible early ankylosing spondylitis; manifested by 
marked limitation of motion cervical and lumbar spine."

In September 1966, the RO granted the veteran's claim for 
service connection for "generalized arthralgia with possibly 
early rheumatoid arthritis" and assigned an initial 20 
percent rating.

In April 1969, the veteran was admitted to the VA hospital in 
Charleston, South Carolina.  The impression was rheumatoid 
arthritis and Sjogrens syndrome.  A cardiology consult, 
however, indicated there was no evidence for rheumatoid 
arthritis or ankylosing spondylitis, and it was doubted that 
he ever had a systemic rheumatic disease.  It was believed he 
had trochanteric bursitis and subdeltoid bursitis and still 
had some limitation of motion of the shoulders.  X-rays of 
the sacro-iliac joint were negative.  

Treatment records from the USAF Clinic and Naval Regional 
Medical Center in Charleston, South Carolina, indicate 
continued treatment for multiple-joint pain.  In July 1969, 
the veteran indicated that he believed his difficulties 
stemmed from anxiety and hyperventilation related to stress.  
He expressed a desire to return to active duty.  In June 
1971, he reported pain in his left shoulder and the doctor's 
impression was probable recurrent rheumatoid arthritis.  In 
November 1973, he reported problems with his left elbow, 
which also was attributed to rheumatoid arthritis.  In 
November 1975, he reported back pain thought to be a 
rheumatoid flare-up, as well.  In April 1976, he had pain in 
his right elbow and a note was made to rule out tennis elbow.  
In November 1976, he complained of pain in his upper back on 
the left side.  In November 1979, he strained his back after 
heavy lifting.  In January 1980, he again complained of 
multiple-joint pain.  

In April 1982, hip degenerative joint disease (DJD) was 
diagnosed.  In July 1985, the veteran complained of left 
shoulder pain, and DJD was diagnosed.  He was treated with 
Indocin for his DJD.  In March 1991, it was noted he felt 
good aside from pain in his left shoulder.  Bursitis in the 
left shoulder was diagnosed.

A January 1996 X-ray of the lumbar spine revealed 
degenerative narrowing of the L4-L5 and L5-S1 disc spaces.  
The sacroiliac joints were normal.

In April 1996, the veteran had arthroscopy of the right knee, 
and osteoarthritis was revealed with a degenerative medial 
meniscal tear.  In August 1996, he underwent a right knee 
replacement.

A December 1997 X-ray of the veteran's left shoulder found no 
bony abnormality, although there was a minimal subchondral 
cyst formation.  A January 1998 record, however, notes some 
mild arthritic changes to the acromioclavicular (AC) joint.

In April 1998, the veteran was diagnosed with DJD of the 
coccyx.  

A June 1998 X-ray of the veteran's left shoulder was 
unremarkable.

A July 1998 body scan revealed radiotracer uptake over the 
shoulders, sternal clavicular joints, knees, and left mid-
foot, and it was noted these findings were most consistent 
with degenerative changes.

The report of the November 1998 VA examination indicates the 
veteran's chief complaint was pain in his left ankle and left 
knee.  Active range of motion was within normal limits in all 
joints.  An X-ray of the left shoulder showed no evidence of 
fracture, dislocation or lesion.  X-ray of the left ankle was 
normal.  The examiner noted:

The patient reports pain in the left knee and 
left ankle with no evidence on my examination for 
rheumatoid arthritis in the way of bony or soft 
tissue abnormalities or edema or erythema and the 
previous X-rays reports reviewed by me do not 
show any chondral cysts or bony abnormalities 
which would suggest rheumatoid arthritis.  
However, in order to fully confirm if there is 
any rheumatoid arthritis I will order a sed rate 
and an RA-Factor and if these lab reports are 
abnormal, I will then write an addendum to this 
report.

It was noted that the lab results were all within 
normal range and there was no addendum.

A March 1999 letter from Dr. Riggs of the USAF indicates the 
veteran had continuous joint pain and progression of his 
lumbar arthritis most consistent with osteoarthritis.  
Additionally, his gastrointestinal system had been affected 
by all the medications required to treat his rheumatologic 
condition.

VAOPT records indicate the veteran underwent a coccygectomy 
in March 1999.  A bone scan had revealed a subacute fracture 
of the distal coccygeal segment.  

April 1999 X-rays taken at a VA facility revealed a plantar 
calcaneal spur of the left foot with no fracture or 
malalignment.

March 2000 X-rays taken at Lowcountry Orthopaedics and Sports 
Medicine revealed some mild to moderate diffuse degenerative 
changes of the mid foot.

A June 2000 MRI taken at Trident Regional Medical Center 
revealed disc bulges at L2-L3, L3-L4, and L5-S1 interspaces.  
A June 2000 bone scan revealed results most consistent with a 
compression fracture of the L2 vertebral body.  Activity in 
the feet, knees, and shoulders was attributed to degenerative 
arthritis.  Lateral imaging taken in February 2002 revealed 
degenerative changes with loss of intervertebral disk height 
at all levels.  Facet hypertrophy in the lower lumbar spine 
was greatest at L5-S1 and L4-5 levels.  There was mild 
wedging of the L2 vertebral body with approximately 25 
percent loss in anterior vertebral body height.  Lateral 
osteophytes were noted at the L1-2 level.

A November 2001 MRI of the thoracic spine taken at a VA 
facility revealed moderate mid thoracic spondylosis, and 
osteopenia.

A January 2002 MRI of the lumbar spine taken at Summerville 
Medical Center revealed degenerative disc disease (DDD) at 
L2-3 and L3-4 levels. There were mild to moderate changes of 
spinal stenosis present at L2-3, L3-4, and L4-5 levels, 
and hypertrophic facet arthritic changes present at multiple 
levels.  Bilateral impingement was present at L3-4 and L4-5 
levels.  Findings were most marked at L3-4 on the left.

A February 2002 record by Dr. Schuster indicates the veteran 
reported increased pain in his left foot, and continuing pain 
in his low back area.

The report of the March 2002 VA examination by Gordon 
indicates the veteran primarily complained of bilateral 
shoulder, wrist , and CMC (carpal metacarpal) joint pain in 
the upper extremities as well as bilateral knee and foot 
pain.  He reported the pain was constant and aggravated by 
weight-bearing activity.  On objective physical examination 
there was limited range of motion for the various joints.  
There was normal soft tissue in all joints with no increased 
calor or erythema.  The diagnoses were status post right 
total knee arthroplasty in 1996; bilateral rotator cuff 
tendonitis with a note that full-thickness right and left 
supraspinatus tendon tears could not be ruled out; and 
diffuse arthralgias.  An addendum to the report indicates 
MRIs and bilateral knee radiographs were obtained in March 
2002 and the following diagnoses were added:  AC joint 
arthritis, right shoulder; partial tear left biceps tendon; 
subacromial bursitis, right shoulder; complete supraspinatus 
tear, left shoulder; and tricompartmental arthritis of 
both knees.

In November 2002, Dr. Gordon reviewed the veteran's claims 
file and opined:

It is my opinion, based on the review of 
[the veteran's] medical records, that it is 
at least as likely as not that the multiple 
arthralgias he complains of are part of the 
service connected impairment identified in 
1966 as general arthralgia.

As this is quite a complicated case, if a 
more specific opinion regarding this, 
including specific diagnosis, is required, 
this will be deferred to a rheumatologist.

The report of a May 2003 VA examination by Dr. Teichman 
indicates the entire claims file was reviewed as well as Dr. 
Gordon's November 2002 statement and March 2002 evaluation.  
Dr. Teichman explained:

Arthralgia is generally a term used to indicate 
joint pain of unclear etiology.  In fact, it is 
usually reserved for joint pain without 
identifiable underlying etiology.  Therefore, as 
a general rule, if a patient has objective 
evidence of a definitive process going on in a 
joint, the diagnosis of arthralgia is not used 
for that particular joint.

Dr. Teichman's review of April 2002 MRIs found 
identifiable maladies of the right shoulder (right AC 
osteoarthritis with evidence of a chronic injury of the 
long head of the biceps tendon), and left shoulder (a 
complete tear of the supraspinatus tendon).  So the 
doctor concluded the veteran's right and left shoulder 
pain was not part of his generalized arthralgia.  It 
was also noted that he had a right knee replacement.  
The doctor reasoned that the veteran must have had an 
underlying pathology to warrant a knee replacement, so 
this also was not part of his generalized arthralgia.  
An X-ray of the left knee, however, was unremarkable.  
Therefore, the doctor indicated he was inclined to 
characterize it as part of the generalized arthralgia.  

A review of a November 2001 MRI showed a herniated 
nucleus pulposus at L4-5, approximating the transiting 
left L5 nerve root, multiple disk bulges and Schmorl 
nodes at L2-3.  Therefore, the doctor concluded it was 
not part of the veteran's generalized arthralgia as he 
had a specific reason for having such pain.  The doctor 
reached the same conclusion with regard to the 
veteran's thoracic spine, and mid-foot pain.  But, 
finding no specific reason for the veteran's wrist 
pain, the doctor concluded it was secondary to his 
generalized arthralgia.  

The report of the November 2004 VA examination by Dr. 
Teichman indicates the joints the veteran was most 
concerned with were his low back, mid back, cervical 
spine, left shoulder, right shoulder, left knee, right 
knee, left ankle and left foot.

With regard to his left knee, the veteran complained of 
pain all day, every day.  He said it swelled, but did 
not lock, buckle or pop.  Upon physical examination, 
there was significant crepitus, but no instability, 
tenderness or warmth.  Left knee extension was to 0 
degrees, and flexion was to 130 degrees, with no pain 
on range of motion testing and no diminution with 
repetitive testing.

Dr. Teichman opined:

Of note, in carefully reviewing the service 
medical records, at the time of his 
diagnosis of multiple arthralgias in 1966, 
[the veteran] had a single elevated uric 
acid that was repeated twice in very short 
order, and both of these repeats were 
negative.  Since that time, I am not able to 
identify any further elevated uric acid 
levels.  He has had some mildly positive 
rheumatologic studies that have never been 
consistently positive and have never been 
significantly positive.  At that time, he 
stated that all of his joint complaints were 
stress related and that he wanted to get 
back into the service.  At that time, the 
physician, whose signature I am not able to 
read, seemed to defer that decision or 
seemed not to go along with that request for 
fear that there might, in fact, be a real 
arthropathy.  In reviewing his medical 
records further, I am unable to find any 
details of medical treatment or evaluation 
for these various arthralgias up until his 
left shoulder in 1985, his right foot in 
1986, and then we come much further along 
into the 1990s.  ... Whereas both [the veteran 
and his wife], who accompanied him today, 
clearly have a lot invested in terms of 
time, energy and personal sweat equity in 
having all of these multiple degenerative 
joint disease problems linked somehow to his 
generalized arthralgias from 1966, I am 
still unable to find a nexus.  I see 
indications of treatment for joint problems 
some 20 years after discharge.  I am 
struggling with the note from 1969, where 
[the veteran] reportedly stated that he had 
no further problems that his belief was his 
joint problems were all stress related.  
Certainly, the mildly elevated lab tests 
could have been either within statistical 
error or, in fact, stress related.  
In addition, the single abnormal elevated 
uric acid level may, in fact, have been a 
spurious value, considering that without 
specific treatment it has been normal since.  
I have also repeated uric acid today just to 
be sure.  Therefore, it is my opinion that 
in the absence of additional evidence 
linking his generalized arthralgias of 1966 
to his current degenerative joint problems I 
would have to say that I do not find any 
evidence that any of his current joint 
problems had their onset in or are in any 
way related to his generalized arthralgia of 
1966.  Of note, I believe I forgot to 
mention above that he meets no De Luca 
criteria for any of the examined joints.  

A February 2005 letter from Dr. Scheer indicates MRIs of the 
veteran's lumbar spine were consistent with an occult 
infection, and that he had responded well to antifungal 
treatment - namely Diflucan.

A February 2005 letter from Dr. Schuster indicates the 
veteran's MRI showed a fungal infection in the body of the 
bone.  In 2003, candida albicans was found in his blood 
stream, and he was treated with Diflucan.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Because there is not a DC related specifically to arthralgia, 
the veteran's service-connected generalized arthralgia has 
been evaluated by analogy using DC 5002 for rheumatoid 
arthritis.  The criteria under DC 5002 are:

DC 5002 Arthritis rheumatoid (atrophic) As an 
active process:

With constitutional manifestation associated with 
active joint involvement, totally 
incapacitating....................................100

Less than criteria for 100 % but with weight loss 
and anemia productive of severe impairment of 
health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser 
number over prolonged periods 
...................................................60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating 
exacerbations occurring 3 or more times a year 
......................40

One or two exacerbations a year in a well-
established 
diagnosis....................................................................20

For chronic residuals:

For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under 
the appropriate diagnostic codes for the specific 
joints involved.  Where however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the codes a 
rating of 10 percent is for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be combined, 
not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

NOTE:  The ratings for active process will not be 
combined with the residual ratings for limitation 
of motion or ankylosis.  Assign the higher 
evaluation.



As will be explained later in this decision, the veteran's 
generalized arthralgia is manifested by pain and limited 
motion in his left knee.  Limited range of motion for the 
knee is evaluated using the criteria under DC 5260 (for 
flexion) and DC 5261 (for extension).  Recurrent subluxation 
or lateral instability of the knee is separately rated under 
DC 5257.  See also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  These 
two precedent GC opinions indicate that separate ratings are 
warranted if the veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion to a compensable degree.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Also, when determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As indicated most recently by the VA examiner, the veteran 
presents a complicated medical history.  In 1966, he was 
diagnosed with generalized arthralgia and discharged from 
military service because of this disability.  But as Dr. 
Teichman explained, the term arthralgia is generally used to 
describe joint pain with unknown etiology - meaning there is 
no ascertainable underlying pathology.  In 1966, X-rays of 
the veteran's shoulders, hands, knees and spine were all 
within normal limits, despite the fact he had pain in each of 
these joints.  So this explains the diagnosis of generalized 
arthralgia in 1966.  He now contends that the pain in his 
joints has worsened and, therefore, he is entitled to a 
higher rating or separate ratings for each joint affected.

The Board notes that the 1966 rating decision, which granted 
service connection for the disability at issue, also included 
possible early rheumatoid arthritis.  In 1969, the veteran 
was admitted to a VA hospital and tests indicated he did not 
have rheumatoid arthritis and it was doubted he ever had a 
systemic rheumatic disease.  Although some of his medical 
records thereafter note a history of rheumatoid arthritis, it 
does not appear that a definitive diagnosis was ever 
obtained.  


And according to November 2004 test results, he does not have 
rheumatoid arthritis at the present time.  Nonetheless, as 
mentioned earlier, his service-connected disability is rated 
by analogy using the criteria for rheumatoid arthritis.  
See 38 C.F.R. § 4.71a, DC 5002.  This, however, is because 
there is no specific DC for evaluating generalized 
arthralgia.

The quintessential question, then, is whether the multiple-
joint pain the veteran is currently experiencing is somehow 
attributable to his service-connected generalized arthralgia 
(as opposed to other, more definitive, diagnoses).  
Although Dr. Gordon initially believed the veteran's joint 
pain was part and parcel of the general arthralgias 
identified in 1966, the doctor cautioned that because of the 
complexity of the case, if a more specific diagnosis or 
opinion was needed, the case would be deferred to a 
rheumatologist.  And it subsequently was.  The Board's 
October 2003 remand sought more specific diagnoses and a more 
specific opinion.  So the veteran was then examined by Dr. 
Teichman.

Dr. Teichman takes the position that if there is an 
identifiable underlying etiology that explains the veteran's 
joint pain, it is not part and parcel of his service-
connected general arthralgia.  This is because, by 
definition, arthralgia is used to denote pain with unknown 
etiology.  In May 2003, Dr. Teichman determined there were 
identifiable maladies affecting the veteran's shoulders, 
spine, right knee, and mid-foot.  So the pain in these joints 
was not considered part and parcel of his generalized 
arthralgia.  The net result of this is that the pain and 
associated symptoms involving these joints cannot be 
considered as a basis for increasing the rating for the 
service-connected generalized arthralgia.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that are attributable to service-related causes from 
that which is not but, instead, is due to unrelated factors).

On the other hand, the doctor could find no explanation for 
the veteran's wrists and left knee pain.  So it was reasoned 
this pain was part and parcel of his underlying service-
connected arthralgia.  In November 2004, however, Dr. 
Teichman indicated there was no evidence found that any of 
the veteran's current joint problems had their onset in or 
were in any way related to his generalized arthralgia of 
1966.

The Board finds this VA physician's reasoning and opinion to 
be very probative - especially because it involved a very 
detailed review and discussion of the relevant medical 
evidence contained in the claims file (c-file).  This opinion 
is well informed and based on an independent review of the 
entire record, in addition to a personal clinical evaluation.  
So it has the proper factual foundation for credibility and 
probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, this physician specializes in the specific area of 
medicine at issue, so he has the esoteric knowledge and 
expertise required to make these necessary determinations - 
whereas others who have commented, both favorable and 
unfavorable, perhaps do not.  Cf. Black v. Brown, 10 
Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

This VA physician did not, however, unfortunately, explain 
the reason for changing his opinion concerning the etiology 
of the veteran's wrists and left knee pain.  But even so, 
during the veteran's last VA examination, in November 2004, 
he complained of left knee pain, not wrist pain.  So wrist 
pain is apparently no longer an issue.  And with regards to 
the left knee pain, specifically, it appears that Dr. 
Teichman has somewhat wavered on this issue.  So the Board 
will give the veteran the benefit of the doubt concerning 
this symptom and find that his left knee pain is part and 
parcel of his service-connected disability.  38 C.F.R. § 4.3.

Turning to the criteria under DC 5002, the veteran's service-
connected disability has received a 20 percent rating since 
1966.  Under DC 5002, a 20 percent rating is warranted when 
rheumatoid arthritis is in active process and there are one 
or two exacerbations a year in a well-established diagnosis.  
A higher 40 percent rating is warranted when symptom 
combinations are productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  The RO determined the veteran's generalized arthralgia 
is more equivalent to a 20 percent rating.  Although his 
pain is near constant and his left knee has shown limited 
range of motion, his limitation of motion has been no more 
than slight (even considering his pain).  


Bear in mind the veteran can still extend his left knee to 0 
degrees (which is completely normal), and he can flex it to 
130 degrees (which is only marginally, meaning slightly, less 
than normal - normal being to 140 degrees).  
38 C.F.R. § 4.71, Plate II.  And, again, this is true even 
with consideration of his pain component and the other DeLuca 
factors (premature fatigue, weakness, etc.) - which, 
incidentally, Dr. Teichman indicated the veteran does not 
experience.

So, overall, the Board believes these symptoms are not 
productive of a "definite impairment of health," nor is 
there evidence of incapacitating exacerbations of this joint 
3 or more times a year.  Thus, a 40 percent rating is not 
warranted under this section of DC 5002.  

There is no evidence of instability in the veteran's left 
knee, so a separate rating is not warranted under DC 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGPREC 9-98 (August 14, 1998).  Furthermore, since the 
veteran has normal extension in this knee, he also cannot 
receive separate ratings for limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Indeed, based on the range of motion objectively shown, only 
a noncompensable (i.e., 0 percent) rating would be assigned 
for this knee, and, as already mentioned, this is true even 
when considering the DeLuca factors such as painful motion, 
weakness, fatigue and incoordination.

Although the veteran's left knee is noncompensable under the 
specific DCs relating to the knee, DC 5002 provides that when 
the specific joint or joints involved is noncompensable, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added.  So he would receive a 10 percent 
rating under DC 5002 for chronic residuals of his generalized 
arthralgia, inclusive of the slight degree of limitation of 
motion in this knee.  And please realize this is actually 
less than the 20 percent rating he already has for this 
disability.  So this additional 10 percent, beyond what has 
been objectively shown, adequately compensates him for any 
additional disability aside from this he might otherwise 
have.

For these reasons, the claim for a rating higher than 20 
percent for generalized arthralgia must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

The claim for a rating higher than 20 percent for generalized 
arthralgia is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


